                                                                                                         lli,i,IY Y ._   f   WV -
      TUE 11:13          FAX




                               KHA VINSON & ASSOCIATES, P.C.
                                      1601 Gravesend Neck Rd, Ste, # 903
                                             Brooklyn, NY I 1229
                                          Telephone: (718) 421-3 815
                                           Facsimile:(718) 421 M3925
                                         www.khavinsonlawflnn.com
Eugene A. Khnvlnson 11                                                                Pennsylvania Office
Timothy R. Mandronlco                                                      5 Neshnmlny lnterplex, Suite 105
George Bntchvl\rov                                                                   Feasterville, PA 19053
Joshua ti. Stern                  USDC SONY                                                T: 215.355.9095
Tatinnn Arlstovn"*                                                                          F: 11~.355,9109
                                  DOCUMENT
•Also Admillcd in PA              ELECTRONICALLY FILED
•• Admill~!.l in PA 11nd NJ       DOC#
                                  DATE FILED:   /J.: 3,71-----

                                                  December 2, 2019

 Via Fax, Email and NYSD-ECF
 Honorable Judge Koeltl
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312


                   Re:            RODRIGUEZ v, SIMEONIDIS et al.
                   Docket No.:    1:19-CV-08681
                   Our File No:   E-06280



 Dear Honorable Judge Koeltl:

 The u~dersigned represents Plaintiff with regard to the above-referenced action. My office has
 been unable to eFile this correspondence due to issues with Pacer and chambers advised to send
 this letter by fox.

  This 111atte1· stems from a motor vehicle accident that occurred on March I0, 2019 resulting in
  personal injuries to Plaintiff. This case is scheduled for an initial conference today, December 3,
  2019, at 4:30 p.m. This correspondence is submitted on consent of the two parties that have filed
--a: notice of appearance on NYSD-ECF. It is hereby requested that today's conference be
  adjourned. There have been no previous requests for adjournment of the initial conference.

 My office obtained consent for the adjournment from Gregory Walthall of Varvaro, Cotter &
 Bender, attorneys for Defendants Kyle Long, Live Sound Company, and Live International Ltd.
 My office has emailed and left a voice message for handling attorney, Ronese Brooks of Law
 Offices of Burke, Conway & Stiefeld, attorneys for Defendant Christina Simeonidis. Ms.
 Simeonidis has been out of the office and we were redirected to another attorney and we have
 left voice messages for that attorney as well. We have yet to hear back from attorneys for
 Christina Simeonidis.
12/03/2019 TUE 11:14    FAX                                                                             llil,IYV6.1f   vv-




       The reason for the adjournment request is that the parties are engaged in meaningful discussions
       to resolve this matter. Settlement negotiations are ongoing between Chubb Insurance and the
       Plaintiff. Chubb has indicated that it will either be providing a settlement offer in response to
       Plaintiffs demand or acquiescing to private mediation to be scheduled and held forthwith. Given
       the above, it is respectfully requested that the conference be adjourned sixty days or for a time
       period convenient to the Court.

       Thank you for your time and attention to this matter and please accept our apologies that this
       request was not submitted 48 hours prior to the scheduled appearance.




                                                          a Stern
                                                    1   1 Gravesend Neck Road, Suite 903
                                                     rooklyn, NY 11229
                                                    Tel: (718) 421-3954
                                                    JS@Khavinson.com


       CC:    Ronese Brooks, Esq.via Email and NYSD-ECF
              Gregory Walthall, Esq. via Email and NYSD-ECF
